 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilco Vending Co., Inc.and Teamsters Local UnionNo. 830,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 4-CA-7009DECISIONSTATEMENT OF THE CASEJuly 24, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND KENNEDYOn March 20, 1975, Administrative Law JudgeAnne F.Schlezingerissued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings,2 andconclusionsof the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Silco Vending Co., Inc.,Philadelphia, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.'The Respondent has requested oral argument.This requestisherebydenied because the record, the exceptions, and the briefsadequately presentthe issues and the positionsof theparties.2 TheRespondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd.188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing her findingsIn the first paragraphof thesectionof herDecision entitled"Moffitt'sUnion Activities,"the AdministrativeLaw Judgeinadvertently found thatMoffitt"arranged for a meetingwhich was held at a baron the evening ofAugust 27." From the recordit is clear that the meeting was held on August23.ANNE F. SCHLEZINGER, Administrative Law Judge: Upona charge filed on September 13, 1974, by Teamsters LocalUnion No. 830, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, re-ferred to herein as the Charging Party or the Union, theGeneral Counsel, by the Regional Director for Region 4(Philadelphia, Pennsylvania), issued a complaint and no-tice of hearing on November 12, 1974. The complaint, asamended at the hearing, alleges in substance that SilcoVending Co., Inc.,' herein called the Respondent, terminat-ed employee Barry Moffitt, and has refused to reinstatehim, because of his union activities, and thereby engagedin unfair labor practices in violation of Section 8(a)(1) and(3) of the National Labor Relations Act.The Respondent, in its answer duly filed, admits some ofthe factual allegations of the complaint, admits that it ter-minated Moffitt and refuses to reinstate him, denies thatthe discharge was because of union activities as to which italso denies knowledge, and avers that the discharge was forcause.Pursuant to notice, a hearing was held before me at Phil-adelphia, Pennsylvania, on December 9 and 10, 1974. Allparties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine wit-nesses,and to introduce relevant evidence. At the close ofthe hearing, the parties waived closing argument. Subse-quent to the hearing, briefs were filed by the GeneralCounsel, the Respondent, and the Charging Party on orabout January 6, 1975, which have been fully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen, a corporation duly organized under, and existing byvirtue of, the laws of the Commonwealth of Pennsylvania.The Respondentmaintainsits principal office and place ofbusiness, the only operation here involved, in Philadelphia,Pennsylvania, where it is, and at all times material hereinhas been, engaged in the servicing of vending machines.During the past year, the Respondent sold goods and per-formed servicesoutside the Commonwealth of Pennsylva-nia valued at over $50,000, and, during the same period,the Respondent, in the course and conduct of its businessoperations, had gross sales valued at over $500,000. Thecomplaintalleges, the Respondent at the hearing admitted,and I find that the Respondent is, and at all times materialherein has been, an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.1The name of the Respondent appears as amended at the hearing SILCO VENDINGCO., INC.473II.THE LABOR ORGANIZATION INVOLVEDFebruary 1974, and that Siller told him he was theThe complaintalleges,the Respondent at the hearingadmitted, and I find that Teamsters Local Union No. 830,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Terminationof MoffittThe only issue herein is whether Moffitt was dischargedbecause of his union organizational activities,in violationof the Act,or for cause.The General Counsel called Mof-fitt as its only witness.The Respondent called as its wit-nesses Siller,president of the Respondent,Gordon, whoworked as a checker for the Respondent over 5 years buttestified that he left on July17, 1974,because of ill health,2and Purr,one of the Respondent's two mechanics.B.Moffitt's EmploymentHistorySiller is president of the Respondent,and he and his wifeare the sole stockholders. Siller testified that he employedsix drivers"When theywould all show up-"who servicevending machines on fixed routes,two mechanics whomake repairs on vending machines at the site or in theplant,two women who make sandwiches,a warehouseman,and office employees. Abrams,Siller's brother-in-law, whowas a supervisor, left in August 1974 and was replaced assupervisor by McKenna,who had been a driver.Siller, whodescribed himself as "a jack of all trades,"istheRespondent's only salesman,the personnel manager, onoccasion drives a truck,performs a variety of other func-tions,and directly supervises drivers and other employees.Moffitt telephoned and applied for a job as a driver inresponse to an advertisement..He had performed similarwork for another employer for about 2 years but was laidoff when the man he had replaced returned from Armyservice.Siller,in accord with his usual practice,interviewedMoffitt,calledMoffitt's previous employer,gave Moffitt apolygraph test,and photographed Moffitt as he did all em-ployees periodically.Moffitt was hired as a driver in Feb-ruary1972. Siller testified that starting salaries for driversdepended on experience,and Moffitt had some previousexperience in this work;thatMoffitt,during the time hewas accompanied by a supervisor who showed him theroute and the work to be done,received about $100 aweek;that when Moffitt began to operate alone on hisroute he received about $160;and that,when Moffitt wasdischarged in August 1974, he was receiving$209.50 aweek.Moffitt testified that he thought his last raise was in2 Siller testified that he believed Gordon retired in the middle of January1974, that his duties were performed for a time by"myself or Irv or John,my mechanic,"and that the Respondent hired a replacement on "a part-time basis,until we broke him in, until we got him to do what we wantedhim to do." Asked finally if he has a checker, Siller answered, "Yes A mancomes in."Respondent's highest paid routeman.Moffitt wasassignedto D route when he was hired, andremainedon that route about 2 years. In the summer of1974, the Respondent obtained from Cuisine Limited,which had a contract to furnish food to a project of Rohmand Haas Company, a subcontract to supply the vendingmachinesat this project. This was an important acquisitionbecause the project, which was in continuous operation 7days a week, had about 1,000 employees working in about10 buildings, in which the Respondent installed about 60machines.Moffitt testified that he asked to have this pro-ject assigned to him, whereas Siller testified that he rear-ranged D route to include Rohm and Haas, that he askedMoffitt to handle this new assignment, and that "I think heconsented to do this."Moffitt, as directed by Siller,stopped at this project every morning. Machines at thisproject were frequently out of order. Moffitt testified that itwas because men at the project tampered with the ma-chines, that at one time he saw a man taking money out ofa machineand reported it, that as a result themen at theproject resented him, that he reported this to Siller, that heknew complaints were coming from this project about him,and that he requested reassignment a number of times be-cause he was afraid Siller might lose the account, but thatSiller replied that Moffitt was the best man for this assign-ment.Gordon worked in the storeroom, checking what eachdriver took out of inventory as well as the money the menbrought in when they returned from their routes. He didnot work in the office and did not generally answer thetelephone except on the infrequent occasions when no oneelsewas there. Nevertheless, he testified, "whenever Iwould come in, all of a sudden the phone would ring andmost of the time it was Barry [Moffitt]-he couldn't makeit. . . . He had different excuses." Gordon later reducedthe "whenever I would come in" to "quite a number oftimes," and then to "anywhere between once or twice amonth." Gordon testified, as to these absences, that Mof-fitt"would claim sometimes his ear, -and sometimes hischild andsometimeshis wife." Gordon reported Moffitt'scalls to Abrams, then the supervisor, who took Moffitt'sroute, and to Siller.Gordon also testified, with respect to the Rohm andHaas project, that he received a number of telephone callsabout Moffitt, complaining that "he is not doing this, andhe is not doing that," and that "he is very arrogant." Gor-don testified that he sometimes spoke of these matters toMoffitt, who gave him "an arrogant answer," that he wrotedown each such message in a book and- showed it toAbrams, and that, where the messages in this book indi-cated trouble with certain vending machines, the mechan-icswere assigned to make repairs. Gordon also testifiedthat, in walking through the office on occasion, he hasoverheard Siller telling Moffitt to do his job right or theaccount would be lost, that on some of these occasions heoverheard Moffitt give a "flippy answer and Mr. Siller tookit. I wouldn't. . . . There was plenty of times if he told himto do something-I mean, I have had him throw the keysright on the table and say-That is it, I am through, be-causeMr. Siller told him-Why don't you do your job 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDright.And go out and do it. I was there.He would walkout" Gordon testified that the incidents of Moffitt throw-ing down his keys occurred a number of times,that theyoccurred in the presence of Supervisor Abrams and him-self, and that Moffitt,after each such incident,came in,picked up his keys,and went to work.Moffitt denied thathe ever threw his keys down and said he was through, andthat he ever told Siller he was quitting.According to Gor-don,Moffitt refused during the entire period of his em-ployment to wear the uniforms which are furnished by theRespondent at no cost to the employees;that he was al-ways sloppily dressed;and that he wore his hair so longthat Siller"asked him to please cut. It doesn't look nice.You are working for a concession where there is food. Hesaid he liked it that way."Gordon admitted that not all the men wore uniforms,and that it took months to get the uniforms after they wereordered,but he stated that all the men except Moffittmaintained a neat appearance. He also admitted that othermen called in sick,but said they did so less frequently thanMoffitt.Further,he admitted that Moffitt when first em-ployed"was a willing worker,"but he stated that Moffitt"got lax,"that he could not place when but "would say sixor seven months,"that even during that period Moffitt wasfrequently absent because he or his wife was sick,and thatall through this period"Mr. Siller was nice enough to bearwith him."Gordon was an extremely loquacious and excitable wit-ness,who had to be reminded by counsel for the Respon-dent to answer only the questions asked, and who charac-terizedquestionsasked by the General Counsel as"ridiculous,"as "trying to make me here feel like I'm a foolover here,"and as"trying to make me believe that I am theone that's on trial."He was unable to pinpoint dates forany of the derelictions in Moffitt'swork and conduct towhich he testified.He did not know the names of any ofthe people who called to complain about Moffitt, or thenames of any locations involved other than Rohm andHaas,or how many of the calls were about maintenanceproblems which required a mechanic.He testified that, inaddition to the complaints he wrote in a book,the girlswho customarily answered the telephone"got everythingwritten down in a book." No such book was produced atthe hearing.Purr, who has been employed by the Respondent as amechanic for 9 years,testified that he works almost entire-ly outside the company premises,getting his assignmentsfrom Siller by telephone,and that his job covers"Everything:repairmachines,fillmachines when neces-sary,try to pacify the customers."His job included dailystops at Rohm and Haas where,he testified,he receivedmany complaints that Moffitt"wasn'tdoing the job right,he wasn't cleaning the machines, he was speeding in theparking lot. . .was ignorant to the people,"which he ex-plained meant that Moffitt"wouldn't talk to the people.He wouldn't give them change.He kept letting the chan-gers run empty in the machines.The people complainedabout this.He would just tell the people to get away fromhim, don't bother him." Purr also testified that the situa-tion grew so bad that the personnel manager at the projecttold him on two occasions the Respondent had to replaceMoffitt or the relationship would be terminated,and thathe reported this to Siller.Purr admitted,on cross-examina-tion by the General Counsel,that there were repairs to bemade every day on the machines at Rohm and Haas, someof which were renovated machines,and that he observedmany instances of machines which had been kicked orotherwise abused by the people using them.Purr testified that he received complaints at other Mof-fitt stops also, where he found empty changers and dirti-ness.He admitted that the stop at which he found the dirti-ness,King Fifth Wheel Company, was a very dirty ironwheel plant,and that"I reported it back to the office, andIwas told to clean the machines."Purr also testified thatboth the Rohm and Haas and King Fifth Wheel stops wereterminated because of Moffitt's conduct.Purr testified fur-ther that,when he saw Moffitt at a project occasionally,Moffitt was wearing part but not full uniform.He alsotestified that he did not know about Moffitt's lateness as hedid not come in in the morning,but that he did know ofMoffitt'sabsences,which he estimated at one or two amonth, because Siller told him,and because he sometimescovered some of Moffitt's stops when the supervisor wasnot available to do so.Purr admitted that he could not name the individualswho complained to him about Moffitt,could not specifythe dates on which any of the Moffitt events to which hetestified occurred,and could not even estimate the numberof times Moffitt failed to perform certain functions thatwere part of the routeman's job as"Idon'tkeep a diary. Ican't keep track. . .Ididn't take notes on this."He alsotestified that he reports to the office all instances of im-proper work but did not know if any record of them wasmade at the office.He admitted that other routemen attimes neglected to perform some of their duties,but assert-ed that to name any of them was "an impossible question,"and that he had "no idea"as to the number of times thisoccurred.Siller testified thatMoffitt tried to do a good job for thefirstmonth, "but then he became very lax" and "We had tokeep after him continually.There wasn't any one specifictime.This was during the time of his employ-the entiretime." He testified further that he brought these matters toMoffitt's attention"Many times," but that Moffitt merelygave him"some smart answer."When asked, however, ifhe spoke to Moffitt about complaints regarding failure tostock machines properly, Siller replied that"we are a smallorganization,and if I had to keep hitting him over the headwith these-."At this point he was interrupted by his coun-sel requesting him to answer the question that was asked,but the question was not answered.'3Counsel for the Respondent frequently exhorted Siller to limit his an-swer to the question that was asked.Siller argued at one point that thequestions were "silly then if I can't explain my situation"At another pointthe following colloquy occurredQ Mr Siller, I asked you a very simple question I don't wantspeeches.All I want to know is an answer to my question, What is thefirst date?A Why can't I say something?Q Because I don't want you to say it.A You people might think he started working in March He startedin the last day of February, and prior to that- SILCO VENDINGCO., INC.475Siller testified thatMoffitt was absent a total of about 34days and was late two or three times a month, and that hebelieved this "started pretty much at the beginning. I amnot sure of that. He worked hard at the beginning. He wasa hard working boy, but he took off whenever he pleased."Siller recalled that Moffitt had complained of ear trouble,but believed it was only one time, and that Moffitt admit-ted on a few occasions he had had "a big night last night."Siller testified at one point that Moffitt failed to call inabout half the times he was absent, but at another pointthatMoffitt failed to do so only "maybe a half a dozen"times,and that the reasons Moffitt gave for his absenceswere illnessof himself, of his wife, or of his daughter. Sillertestified that he did not require medical excuses for occa-sional absences but only if they were habitual; that heknew Moffitt was treated by a doctor at one time for eartrouble, and accepted his excuse that time; and that he didnot ask Moffitt for medical excuses when Moffitt com-mented that he just felt like taking off. Siller stated that heasked his bookkeeper on the telephone to prepare from thepayroll books a record of Moffitt's attendance, and counselfor the Respondent requested thatSillerbe permitted toread into the record the slips of paper that had been pre-pared by the bookkeeper. The General Counsel and theCharging Party objected.When permission to read theslipswas denied by the Administrative Law Judge,Respondent's counselstated that he would call the book-keeper as a witness, but did not do so nor refer thereafterto these records.With regard to the Rohm andHaasproject, Siller testi-fied that he asked Moffitt to handle it and rearranged theD route so Moffitt could do so. Siller also testified that,about a week after this began, the personnel manager atthe project called to complain that Moffitt was failing toobserve the safety rules as he did not wear the hard hat hehad been given, and wasexceedingthe 5-mile speed limit,and, about 2 or 3 weeks later, complained of the service onthe machines.Siller testifiedfurther that he brought someof these complaints to the attention of Moffitt, who deniedthe conduct in question or said he would take care of thematter, and that "this is the extent of some of the discus-sions I had with him."Siller testified that he attendeda meetingwith represen-tatives of Cuisine Limited and of Rohm and Haas on July10, 1974,4 that there was a discussion of many factors ofthe Rohm and Haas service, and that the Rohm and Haasrepresentatives insisted the Respondent had to get rid ofMoffitt or lose the account. The Rohm and Haas writtensummary of thismeeting,placed in evidence by the Re-spondent,states inpart that this was a 60-day notice to theRespondent that the vending service would be terminatedunless there was improved maintenance during the daytimeJUDGE SCHLEZINOER:The witness is now directed once moreto answercounsel's questions, as counsel has requested.THE WITNESS: I am sorry, Your Honor.(ByMr.Wallner) The first loan made to Mr. Moffitt and theamount-A I don't know how to answer this question.4 A Rohm and Haas letter, however,confirmingwhat took place at themeeting"yesterday," is dated July 10shift required due to excessive downtime and since, con-trary to the bid proposal, no 24-hour service was available.It set forth a number of matters to be remedied, includinglack of new equipment" and "Replacement of servicemanor change in attitude by your serviceman when dealingwith any Rohm and Haas employee. Numerous complaintshave been reported on the attitude of your man, Barry."There were references also to certain machines Siller wasunable to furnish, and to a hot food machine Siller hadindicated he would not install until the fall.Siller testified that he did not see Moffitt directly afterthe Rohm and Haas meeting as it finished too late, butthat, "Providing he wasn't absent, I saw him the nextmorning"; that he told Moffitt what had occurred, andthat, as to Moffitt's response, "I don't recall his exact ter-minology," but Moffitt asked to have that account given toanother driver; and that Siller proceeded to spend themoney to try to meet the demands set forth in the letter.Reminded by his counsel that the question before him per-tained to what he did regarding Moffitt, Siller stated that,as this was the vacation period, he could not dischargeanyone immediately and have the routes covered.Siller pointed out frequently in his testimony that hecould not recall the dates of events, that "I've got too manyother things to think about than pinpoint a date. I don'tmark it down in my log." He made no reference to a bookinwhich such things were recorded, as did Gordon andPurr. Siller's inability to pinpoint dates extended to whenhe took Moffitt off the Rohm and Haas account, as towhich, when asked about it, he said he would have to lookup the records. He testified that the Respondent's serviceatRohm and Haas ended on September 29 or 30, 1974,following a 30-day notice. He also testified that he decidedon August 26 to discharge Moffitt and discharged him onAugust 27, 1974.C.Moffitt's Union ActivitiesMoffitt got in touch with a union organizer on August19, 1974, arranged to meet him at a bar later that day,signed a card at this meeting, and agreed to arrange anorganizing meeting. Moffitt talked about the Union to hisfellow drivers at the company premises one morning, andarranged for a meeting which was held at a bar on theevening of August 27. The meeting was attended by theunion representative,Moffitt,Moffitt's brother, who hadbeen hired as a driver for the Respondent at Moffitt's rec-ommendation, and drivers Reynolds and Schwartz. Theunion representative spoke about the union benefits, andthe three other drivers present signed cards, Moffitt havingsigned one previously.Moffitt obtained two additionalcards for. the two drivers, Tarkenton and Bradley, whowere not at the meeting.The drivers do not go out on their routes on Saturdays,but are required to come in on Saturday morning to takeinventory and to load some of the items they need for thefollowing week on their trucks, which remain on companypremises. On the Saturday morning following the organiz-ing meeting,Moffitt, after he finished his loading, spoke toTarkenton across the street from the companypremises,and obtained Tarkenton's signature to a card. Moffitt then 476DECISIONSOF NATIONALLABOR RELATIONS BOARDwent to Bradley's home and obtained a signed card fromBradley. He telephoned the union representative and ar-ranged to deliver these two signed cards to therepresentative's home that afternoon.At that time all six ofthe Respondent's drivers had signed cards. The representa-tive told Moffitt that an election petition would be filed.D. Moffitt's Discharge1.Events during Moffitt'sAugust 6-12 vacationSiller,who testified that he tried to permit employees totake vacations at the times they requested,had grantedMoffitt's request forthe periodAugust6-12, 1974.Duringthe preceding week Moffitt trained another driver to coverhis route while he was on vacation.Moffitt spent the first part of his vacation at home. Hetestified that during thisperiod,his wife informed him that,while he was out,Siller telephoned and said Moffitt wasdischarged,and that Moffitt's father,who worked at an-other food establishment and knew Siller,also told him hehad been discharged.Moffitt telephoned Siller and ar-ranged for a meeting at the office at 5 p.m. When he ar-rived,his father was at the office also.Moffitt testified thatSiller complimented him and his family,but said Rohmand Haas wanted to get rid of Moffitt so Siller had to lethim go; that he replied he could not take any more ofRohm and Haas;that he asked if Siller could lay him offrather than discharge him so he could feed his family; andthat Siller agreed to do so,and told him to hold on to hiskeys.Moffitt testified further that he went to the seashore fora fewdays;that while he was there his father told him onthe telephone he was to report to work on Monday,August12; and that,when he did so,Siller"said that he was goingto take me back and assign me to a new route and he isgoing to forget about everything and start new." Moffittwas assigned on August 12 to E route,which he describedas "a very small route,"at the same rate of pay.Siller testified that,during Moffitt'svacation,he tele-phoned Moffitt at home"to tell him not to come back." Hetestified further that his reasons were that to put up anylonger with Moffitt's"shenanigans or nonsense" wouldcause him to have a heart attack or to drop dead.Asked byhis counsel if it had anything to do with the Rohm andHaas letter,Siller answered that"Itmight have played animportant part,yes.Everything was coming to a pointwhere I was choked up; I couldn't talk."He testified fur-ther that Moffitt suggested Siller might change his mind ashe had done previously,because Siller"wanted to let himgo numerous times."Siller also testified that he was ac-quainted with Moffitt's father and had talked on the tele-phone with Moffitt's wife,and he had a favorable opinionof both.Moffitt's brother had been hired as a driver onMoffitt's recommendation,and was still employed by theRespondent.Siller testified thatMoffitt's father pleadedwith him to retain Moffitt,and that Moffitt's wife mighthave done so also on the telephone,but Siller was not sure,and did not recall the dates nor the sequence of these pleas.Siller's testimony about this entire incident was vague andself-contradictory. He did recall that,in one of the conver-sations during this period, Moffitt's father commented thatMoffitt was "a hard worker. I conceded the fact that hewas a hard worker, but he was negligent." Siller also testi-fied that he was "bothered" by the family's pleas, plus thefact that Moffitt had, "if I recall correctly, purchased anew duplex home or something. I don't know if that was inthat period.I assume itwas. Barry went off the deep endand bought a new automobile." He testified further that hedecided to retain Moffitt, that he "notified his father that itwould be permissible for him to come to work," and thatMoffitt returned to work on Monday, August 12.Siller also testified that he assigned Moffitt on August 12to E route, which had been McKenna's route; that heworked out the stops on this route with McKenna andMoffitt; that he sent McKenna, who was the supervisor atthat time, out with Moffitt to show him the route; and that"I told him that I will try to change his route, which he hadrequested of me, but I wanted him, if I recall correctly, tochange his mannerisms . . . I don't want to get any com-plaints as to his arrogancy or unfriendliness...." Sillerdid not recall how many days McKenna went out withMoffitt, but testified that he thought it was about a week,and that Moffitt went out on E route alone beginning onMonday, August 19.Moffitt testified that, after he was assigned to E route,Siller asked him how he liked it, and that, when he repliedthat it was really easy and a relief to be away from Rohmand Haas, Siller said that was fine and he hoped it wouldbe better for Moffitt. Moffitt also testified that McKennawas slow so that, while McKenna was training him, it tookuntil 4 p.m. or later to complete E route, whereas Moffitt,when he covered it alone, usually finished about 2 or 2:30;that he could finish earlier than some of the other menbecause of his experience in this work and the smallernumber of stops on E route; and that his brother, who hada smallroute also, got back even earlier than he did. Healso testifiedthat he and other drivers took inventory onFriday evening, which took about half an hour, and loadedthe trucks on Saturday, which took about 3 hours, forwhich the men were not paid; that the men could choosetheir own hours of work on Saturdays; and that, during theweek, he was expected to start work at 7 a.m., but wasthrough whenever he finished his route. Siller confirmedthat the drivers had to come in on Saturdays but couldchoose their hours, that he did not have strict hours ofwork on weekdays, that the routes varied in distance andnumber of stops and the men varied in the speed withwhich they worked, and that they had to begin work at 7but were finished "when a route was finished."2.Events of August 26Moffitt testified that he overslept on Monday, August26; that Siller telephoned him at home that morning about8:30; that he told Siller he had been celebrating hisbrother's birthday the night before and had overslept, butwould be right in; that Siller agreed; and that he got inshortly after 9. He also testified that his truck had beenloaded on Saturday; that he got his cigarettes and routeslips from the office; that, although he generally returnedfrom this route at 2 or 2:30, he finished his work and got in SILCOVENDING CO., INC.that day at about 1 o'clock;that McKenna saw him gettinggas for this truck for the next day,asked him if he hadfinished his route,and, when he said he had, remarked onhow fast he did so;and that he told McKenna he wasfeeling ill so hurried in order to get home early.He main-tained that,while this was the earliest he ever finished hisroute, he had completed his work that day.Moffitt testified thatMonday was not his busiest day,that his busiest days were in the latter part of the week,whereas Siller testified that Monday was "a pretty heavyday," that "If I am correct, Monday, Wednesday and Fri-day would be the heaviest days," that "Moffitt would comein numerous Mondays early so he could get done early,"and that when Moffitt had not shown up on Monday, Au-gust 26,at "about twenty minutes to eight,to be exact. Idecided to call his home." He testified further that Moffittanswered the telephone,asked"alarmedly"what time itwas, said he was sorry but he had been at a party the nightbefore, and assured Siller he would be in by 8:30. Sillertestified that he waited for a time and finally decided Mof-fittwas not coming.He did not,however,send someoneelse on Moffitt's route.He also testified that at or about9:15 he asked the girls if they had seen Moffitt,and wastoldMoffitt had been in and had left on his route.Siller testified that he felt that if Moffitt on that Monday"worked a little later,he could finish the entire route"; thatSillerwas out of the office most of the day and assumed,when he returned at about 3:30 or 4:00, that Moffitt wasstill on his route;that "I inquired-No, I didn't.I saw thecigarettes. . .in E pile";that when he asked whether Mof-fitt called or came in,he was told Moffitt came in at 1:30;that"This bugged me because how could he take care ofthe stops in that period. . . .I said to myself,Barry's outon his own again,and he's up to his old habits again. I hadmade up my mind, I couldn't-I was choked. I walkedaround with a choked throat. That's when I made up mymind:That was it."There is no evidence that Siller tried toget in touch with Moffitt that afternoon,or made any in-quiry as to whether Moffitt had covered his stops. He dis-charged Moffitt the following morning.3.Discharge of Moffitt on August 27Moffitt testified that he reported to work on Tuesday,August 27, at 7 a.m.; that he went over to routemanSchwartz'truck to tell him the election petition was goingto be filed with the Board; that Schwartz said he wanted tobe counted out; and that,when asked why, Schwartz said itwas because"he had it too good there."Moffitt testified that he then went into the office to gethis keys andcigarettes; thatSillerwas there as usual butthey had no conversation that he recalled;that he later sawSiller talking to one of the drivers;that when he went in toget the other items for his route,Siller followed him in andsaid he wanted to see Moffitt before he left; and that hefinished loading his truck and went to the office to seeSiller.Moffitt testified further that Siller said Moffitt wasthe highest paid man there but had stabbed Siller in theback; that when he said he did not know what Siller wastalking about,Siller saidMoffitt was trying to bring in aunion;that when he denied it, Siller said he had heard it477from five other men, and asked if Moffitt wanted him tobring one of them in there;that when he said he did, Sillerwent out and came back with Tarkenton, asked TarkentonifMoffitt spoke to him about a union, and Tarkenton nod-ded affirmatively; that Siller and Tarkenton went out ofthe office and Siller returned with McKenna, the supervi-sor; that Siller then asked for Moffitt's route keys and slips,shook Moffitt's hand and said, "Nice knowing you. Youcan leave"; and that he left.Siller testified that when he came in at 7 o'clock on Au-gust 27, Moffitt was, if he recalled correctly, sitting in thelower office. There is no indication in Siller's testimony asto why Moffitt was sitting there. Siller also testfied that helocked the fire door, which he explained was the only wayhe could achieve privacy in the office. He testified further:"I said to him, `Good morning.' I said, `Barry, I have beenthinking it over, and I know I've had it with you.' I said,`May I have your keys,' if I can recall. . . . I said, `It'sbeen nice knowing you,' and that was it. His comment is,not word for word, `This is not the last that you have seenof me' or something to that effect.He made some mentionof a union to me. . . . That there's going to be a union orsomething, and there would- . . . I think I asked him aquestion: Is this your thought on people or what have you.Idon't know what I said, because I became flabbergastedfrankly." Siller testified further that he may have saidsomething to Moffitt, as Moffitt testified, about "gettingoff my back," that he asked Tarkenton, after Moffitt hadbeen discharged but was still in the office, if Tarkenton hadbeen approached by a union, and that Tarkenton's answerwas that he had been. Siller testified further as follows:Q.Mr. Siller, were you aware at the time you toldMr. Moffitt that he was through that there had beenany attempt to organize the Union in your plant?A. Not at that particular time, no.Q.When did you first become aware of it?A.When he mentioned the fact also. The followingday I recieved a letter. I think it was on a Wednesdayor a Thursday.This was a letter from the Board, dated August 28, 1974,notifying the Respondent of the petition for an electionfiled on August 27. Siller further testfied that, prior to re-ceipt of this letter, he was not aware of union activities"until Barry mentioned some segment of it."Asked by hiscounsel if he had known about the election petition, heanswered,"No. He made a statement some time ago." Hedid not explain what this statement was. Asked about theallegation in the charge that he discharge Moffitt becauseof his union activities at 9 a.m. on Tuesday, August 27,Siller stated:"That's a lie. . . .Because Barry was not inmy office at 9 o'clock in the morning. He left immediatelyafter 7 a.m. or 7:15 a.m. He left the premises, and there wasone other thing. I approached one of my men and askedthem if the union, if any semblance of a union had ap-proached him. . . . This was during the time that Barrywas still in my office, during that 15 minutes period. Theanswer was,he had been approached by a union. . . . Af-ter I discharged Mr. Moffitt.He and I were alone in thatroom with the door locked. . . . When I had somethingimportant to tell someone, I locked the door and kept it 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivate . . . " Siller's testimony does not indicate that hegave Moffitt any reason for the discharge, and does notexplain why he interrupted the discharge interview to ques-tion another driver about being approached by a union.5Siller, when called by the General Cousel as a 43(b) wit-ness, testified thatMoffitt was discharged for "Many rea-sons. Insubordination,lateness,absenteeism, arrogancy,loss of two of our stops. . . . Rohm & Haas which was thelatest one and sometime back, Jo-Mac Corporation... .Complaints from clients that we served that if we did nottake him off the route, we should also lose those." He testi-fied that he was also required to replace Moffitt 8 or 9months ago at King Fifth Wheel Company. Siller testifiedfurther that these were the basic reasons for the discharge,and that he had many others written down that he couldread. Siller then recalled some of these other reasons,which included, he testified, Moffitt's negligence in takingcare of his route; lack of cleanliness as to his person 6 andthemachines he serviced which began maybe 2 or 3months after Moffitt was hired; lack of promptness whichrequired Siller to call him at least once a week for at leasta year; arrogance to other employees and "very arrogantwith customers," as to which there were complaints begin-ning about 18 months or more before Moffitt's discharge;and "Numerous times he offered customers on his routeoutside for fisticuffs."Siller, called as a witness by the Respondent also, testi-fied that he lost the Jo-Mac account as a result of Moffitt'sneglect, "I assume it was either '72 or '73 that we lost thestop.It's aperiod of three or four years, and I can't remem-ber precisely." On cross-examination by the General Coun-sel, Siller testified that he did not recall whether robberieshad anything to do with removal of the machines at Jo-Mac. Moffitt testfied in this regard that he went to Jo-Maconly two or three times when he was first employed, andthat Siller then told him this stop was discontinued and themachines were being removed. Siller's direct examinationwas concluded as follows:Q. Just one last question, Mr. Siller. For the record,why did you discharge Mr. Moffitt?A. Because I thought I had given him numerouschances.I'm afraid he'll never change.He'll be thisway all his life.Q. This was your impression, but why did you dis-charge him?A. I couldn't take it any more. He didn't do justicethat particular Monday. The top of my head came off.Why he went out after 9 o'clock in the morning andarrived back at 1:30 in the afternoon, this to me is not5 There is no allegation in the complaint with regard to Seller's interroga-tion of Tarkenton about union activities.6 Siller testified that he used the photographs he took,and which are inevidence,to identify drivers to customers,but added that "l believe I wouldbe very reluctant to show them"Moffitt's picture,and that"There's alwaysone sour apple or one with a worm."Moffitt is not smiling in the picture,but neither are some of the others.Siller admitted he did not ask Moffitt tobe rephotographed since he took the picture in question,which he thoughtwas in or about September 1973, and that he did not ask those being pho-tographed to smile or to wear particular clothes. Moffitt is one of the few inthe pictures wearing a uniform jacket.giving the company a fair shake.He did get paid for afull day's work.Moffitt denied that he was constantly late as Sillerclaimed.He admitted he was absent quite a few times be-cause of ear trouble and because of illness of his wife. Hetestfied that,when he was absent because of illness, hecalled about 6:45 a.m. when the office opened.While headmitted that Siller has on occasion called his home whenhe was late or absent,he denied that this occurred with thefrequency Siller claimed.There is no company record toshow how his attendance compared to that of other em-ployees.Moffittmaintained that he was never warnedabout insubordination,lateness,absenteeism,cleanliness,arrogance,or other conduct assertedby theRespondent ascauses of his termination.4.ConcludingfindingsThe record shows that Moffitt was discharged, withoutnotice,on Tuesdaymorning,August 27, shortly after heinitiated, and played a leading role in, the union organiza-tion of the Respondent's routemen. The Respondent main-tainsthat it had no knowledge of Moffitt's union activitiesuntil he mentioned the subject after he was told by Sillerthat he was discharged. The Respondent also advancedmany diverse reasons for Moffitt's discharge, includingpoor work performance, frequent tardiness and absence,and intolerable personal habits. The testimony presentedby Siller,Rosen, and Purr, however, with regard toMoffitt's shortcomings, appeared exaggerated, contradic-tory, and unconvincing. Furthermore, while the Respon-dent also claims that Moffitt displayed these faults duringvirtually theentireperiod of his employment, he was re-tained by the Respondent as a routeman for over 2 years,he was given wage increases during this period bringing hisrate from $100 a week to $209.50, at which point he wasthe highest paid employee in his category, and he was as-signedto the very important Rohm and Haas project whenthe Respondent acquired it. Moreover, the Respondent in-troduced no company records establishing that Moffitt'swork, attendance, or personal habits were any worse thanthose of other routemen.Siller did take disciplinary action against Moffitt on orabout August 6,1974,when, during Moffitt's vacation, Sil-ler notified a member of Moffitt's family that Moffitt wasdischarged. Siller admitted to Moffitt's father, however, atthe time of this incident, that Moffitt was a hard worker;he did not require Moffitt to surrender his keys; and hepermitted Moffitt to return to work on the day he had beenscheduled to return from his vacation. Furthermore, whenMoffitt returned on August 12, Siller rearranged routes inorder to give Moffitt an easier one, said he hoped it wouldbe better for Moffitt, and told Moffitt-if Siller, as he testi-fied, recalled correctly-only to avoid complaints of "arro-gancy or unfriendliness." There was, therefore, as of Au-gust 12, apparent forgiveness by the Respondent ofMoffitt's shortcomings as an employee.I find, on the basis of the foregoing and the record as awhole, that the Respondent's assertions that Moffitt, whileretained for over 2 years, was an incompetent, unreliable,and personally obnoxious employee, are not supported by SILCO VENDING CO., INC.479credible or probative evidence; that the Rohm and Haasand other matters, set forth by the Respondentas reasonsfor the discharge, existed or occurred prior to Moffitt's ter-mination, as well as prior to Moffitt's reinstatement on Au-gust 12;7 and that these asserted reasons did not in factform any basis for Moffitt's termination.' It is apparent,therefore, and I find, that the many and varied derelictionsthat the Respondent advanced as reasons for Moffitt's ter-mination were pretexts contrived in an effort to mask thereal reason for the discharge.Siller also contends that, about 2 weeks after he gaveMoffitt his new opportunity on August 12, he found it nec-essary to terminate Moffitt on August 27, and this time torefuse to reinstate him, because Moffitt returned from hisroute on August 26 earlier than Siller thought possible ifMoffitt had done his work properly. Siller,however, admit-ted that he did not impose strict hours of work on hisroutemen, who were finished at whatever times they com-pleted their routes. He had on August 12 given Moffitt ashorter and easier route. Moreover, although Siller had onoccasion communicated by telephone not only with Mof-fittbut also with Moffitt's wife and with Moffitt's father,and Moffitt's brother was employed by the Respondent,Sillermade no attempt on the afternoon of August 26 toget in touch with Moffitt, with any member of the Moffittfamily, or with any customer on Moffitt's route, to ascer-tain whether Moffitt had completed his work that day.10On the other hand, the record shows that Moffitt had,during the week preceding the discharge, initiated a unionorganizing campaign, and obtained the signatures of all theroutemen to union cards. Moffitt carried on much of hisorganizing activity on or near the Respondent's premises.The Respondent has a small operation, and a small em-ployee complement, with Siller, who directly supervisesmuch of the work, frequently mingling with the employees.Siller admitted that there was, during the termination inter-view, reference to the Union, but claimed the subject wasraised by Moffitt. He also testified that he "became flab-bergasted" by this, and he confirmed Moffitt's testimonythat he questioned another routeman in Moffitt's presenceabout being approached by the Union. I find Moffitt's tes-timony as to what occurred in this termination interviewmore inherently consistent and believable than that of Sil-ler. I find further, on the basis of the timing and all thesurrounding circumstances, that Siller learned of Moffitt'sunion activities I I and discharged Moffitt precipitately on aTuesday morning 12 because of these activities, and that theassertion that Moffitt was discharged because he returnedearly from his route on the preceding day is, like the num-erous other reasons for the discharge advanced by the Re-spondent, pretextual.137 SeeNachman Corp. v. N.L.R.B.,337 F 2d 421 (C.A. 7, 1964).8Vincent's SteakHouse, Inc.,216 NLRB No. 100 (1975).9Alberts, Inc.,213 NLRB 606 (1974);Scott Gross Co.,Inc, 197 NLRB420 422 (1972).l5 See ShattuckDenn Mining Corporation v. N.L.R.B.,362 F.2d 466, 470(CA. 9, 1966);Ascot Nursing Centre,216 NLRB No. 123 (1975)i 1DobbsHouses,182 NLRB 675, 679 (1970);Carbide Tools, Incorporated,205 NLRB 318 (1973).12N.L R B. v. Sutherland Lumber Company,Inc., 452 F.2d 67, 69 (C.A. 7,1971).In conclusion, therefore, I find, on the record as a whole,that the Respondent discharged Moffitt on August 27,1974, because of his union organizing activities, that theRespondent by such conduct discriminated against its em-ployees in regard to their hire or tenure of employment inorder to discourage membership in or activities on behalfof the Union, and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed inSection 7 of the Act, and that the Respondent thereby en-gaged in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.14IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(3)and (1) of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom and from in anyothermanner infringing upon its employees' Section 7rights,15 and that it take certain affirmative action designedto effectuate the policies of the Act.Ihave found that the Respondent discharged BarryMoffitt on August 27, 1974, in violation of Section 8(a)(3)and (1) of the Act. Accordingly, I shall recommend that theRespondent be ordered to offer Moffitt reinstatement tohis formerjob or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his seniorityor other rights and privileges, and to make him whole forany loss of pay he may have suffered as a result of thediscrimination against him, with backpay computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962).Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:13 SeeN L R.B v Melrose Processing Co,351 F.2d 693, 698 (C A. 8,1965):Great Atlantic & Pacific Tea Company, Inc, v N.L R.B,354 F.2d 707(C.A 5, 1966),holdingthat "The Boardisnot compelled to accept theemployer's statement [of the grounds for discharge]when there is reason-able cause for believingthatthe groundput forwardby the employer wasnot the true one, and that the real reason was theemployer'sdissatisfactionwith the employee's union activity "14Scott Gross Co, Inc, supra: Fraley & Schilling,Inc, 211 NLRB 422(1974),Florida Steel Corporation,214 NLRB No. 59 (1974)15N.L.R B. v. ExpressPublishingCompany,312 U.S 416, 437 (1941):N L R B v. Entwistle Manufacturing Company,120 F.2d 532, 536 (C.A. 4,1941):BobHenry Dodge, Inc,203 NLRB 78 (1973) 480DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent, Silco Vending Co., Inc.,is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Teamsters Local Union No. 830, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America,isa labor organization within themeaning of Section2(5) of the Act.3.By discharging Barry Moffitt on August 27, 1974, be-cause of his union organizing activities,the Respondentdiscriminatedagainst itsemployees in regard to their hireor tenure of employment in order to discourage member-ship in or activities on behalf of the above-named union,and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of theAct, and thereby engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commercewithin themeaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 16The Respondent, Silco Vending Co., Inc., Philadelphia,Pennsylvania,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployees in regard to their hire or tenure of employmentin order to discourage membership in or activities on be-half of Teamsters Local Union No. 830,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization.(b) Inanyothermanner interferingwith,restraining,and coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Takethe following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Barry Moffitt immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position,without prejudice to hisseniority or other rights and privileges.(b)Make Barry Moffitt whole for any loss of pay hemay have suffered as a result of the discrimination againsthim, in the manner set forth in the section of this Decisionentitled"The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records neces-sary to analyze the amounts of backpay due under theterms of thisrecommended Order.(d) Post at its premises in Philadelphia, Pennsylvania,copies of the attached notice marked "Appendix A." 17Copies of the notice, on forms provided by theRegionalDirector for Region 4, after being duly signed by theRespondent's respresentative, shall be posted by the Re-spondent immediately upon receipt thereof,in conspicuousplaces,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify theRegionalDirectorfor Region4, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.16 In the event no exceptions are filedas provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.17 In the event that the Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of theUnitedStates Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any employees with regard to their hire or ten-ure of employment in order to discourage membershipin or activities on behalf of Teamsters Local UnionNo. 830, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of therights guaranteed in Section7 of the National LaborRelations Act.WE WILL offer Barry Moffitt immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.WE WILL make Barry Moffitt whole for any loss ofpay he may have suffered as a result of the discrimina-tion against him.SILCO VENDING CO., INC.